FILED
                           NOT FOR PUBLICATION
                                                                               JUN 13 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-50236

              Plaintiff-Appellee,                D.C. No.
                                                 2:08-cr-00713-DSF-40
 v.

THOMAS MEREDITH, AKA Seal T,                     MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                             Submitted June 5, 2018**
                               Pasadena, California

Before: FERNANDEZ and CHRISTEN, Circuit Judges, and BENNETT,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa, sitting by designation.
      Defendant-Appellant Thomas Meredith appeals the district court’s order

denying his motion to withdraw his plea agreement and its sentencing decision.

We have jurisdiction under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291. We dismiss

Meredith’s appeal because we conclude that he knowingly and voluntarily entered

into the plea agreement, and the agreement included an appellate waiver.

      “A defendant’s waiver of his appellate rights is enforceable if the language

of the waiver encompasses his right to appeal on the grounds raised, and if the

waiver was knowingly and voluntarily made.” United States v. Watson, 582 F.3d

974, 986 (9th Cir. 2009). “To determine the voluntariness of the plea, we look to

the totality of the circumstances, examining both the defendant’s subjective state of

mind and the constitutional acceptability of the external forces inducing the guilty

plea.” Doe v. Woodford, 508 F.3d 563, 570 (9th Cir. 2007) (internal quotation

marks omitted). Waivers of the right to appeal “cover all appeals, even an appeal

from the denial of a motion to withdraw a guilty plea.” United States v. Rahman,

642 F.3d 1257, 1259 (9th Cir. 2011).

      Meredith’s plea was knowing and voluntarily. The plea agreement itself

advised Meredith of the factual basis of his offense, the constitutional rights he was

agreeing to give up, the statutory mandatory minimum sentence he faced, the

government’s obligations, and his waiver of appeal. Meredith separately signed a


                                          2
certification specifying that he understood the plea agreement’s terms, discussed

them “carefully and thoroughly” with his attorney, and had not been threatened or

forced to sign the agreement. Meredith’s counsel stated under penalty of perjury

that she reviewed the nature of the charges, the elements the government would

have to prove, and the evidence likely to be presented at trial on multiple occasions

before Meredith signed the agreement. Finally, the trial court questioned Meredith

to confirm that his counsel discussed the terms and consequences of the plea

agreement with him and inquired into whether Meredith understood the terms of

the plea agreement. On this record, Meredith’s plea was knowing and voluntary.

United States v. Nguyen, 235 F.3d 1179, 1182–84 (9th Cir. 2000) (enforcing an

appeal waiver where “express language of the plea agreement clearly recited that

[the defendant’s] waiver was knowing and voluntary,” and where “[t]he facts and

circumstances surrounding the signing and entry of the plea agreement [including

the court’s Rule 11 colloquy] also support a finding that the waiver was knowingly

and voluntarily made”).

      Meredith offers no evidence to support his bare assertions that his counsel

“coerced” him into pleading guilty. During the plea hearing, the trial court

confirmed that no one threatened or coerced him to plead guilty, and that Meredith

did so “of [his] own free will.” Meredith’s counsel strongly believed that taking


                                          3
the plea deal was the most prudent course of action given the mandatory life

sentence that Meredith faced if he lost at trial, and advised Meredith of her view on

multiple occasions. But this conduct falls far short of the egregious attorney

conduct that this court has concluded was insufficient to render a guilty plea

involuntary. See, e.g., Dennis v. People of State of Cal., 414 F.2d 424, 426 (9th

Cir. 1969) (holding attorney’s conduct was not sufficient to invalidate a plea when

he told his client that seven years in jail “aren’t long compared to your life in the

gas chamber”). We conclude that Meredith validly waived his right to appeal.

      Meredith also argues that the district court erred by not conducting an

inquiry under Faretta v. California, 422 U.S. 806 (1975). But the court had no

obligation to do so because Meredith did not unequivocally ask the district court to

represent himself despite having the opportunity to do so at several hearings that

took place prior to entering the plea agreement.

      DISMISSED.




                                           4